Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
Rejoinder 
Claims 1, 2, 7 – 16, 36 and 37 are directed to an allowable product in the form of a sub-combination.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 17 - 22, directed to a composition (the combination) comprising the allowable product, previously withdrawn from consideration as a result of the Restriction Requirement, are hereby rejoined and fully examined for patentability pursuant to 37 CFR § 1.104. 
Because a claimed invention previously withdrawn from consideration pursuant to 37 CFR § 1.142 has been rejoined, the Restriction Requirement between Groups I and II as set forth in the Office Action of 6 January 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the Office withdraws the Restriction Requirement, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicants’ representative, Dr. Joshua B. Aronson, Esq., on ## November 2021.
	Claim 1 is amended as follows: 
1.	(AMENDED)	A microneedle particle comprising: a core structure; and one or more microneedles extending from the core structure, the one or more microneedles being structured to penetrate a biological tissue; wherein at least one of (i) the core structure, (ii) the one or more microneedles, and (iii) a spatial relationship between/among two or more of the microneedles is configured to prevent the entire microneedle particle from penetrating the biological tissue, and wherein the microneedle particle is a 
The following is an Examiner’s Statement of Reasons for Allowance: 
	Claim 1 has been amended to clarify the scope of the invention as claimed as being directed to a microneedle particle that is planar, with both the particle core and the microneedles being co-planar, or “flat,” consistent with disclosure in Applicants’ specification (see p. 11, ll. 15 – 6; see also FIGS. 1A, 1B).
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619